33 So.3d 987 (2010)
STATE of Louisiana, Appellee,
v.
Raffaelous Jechania WHITE, Appellant.
No. 45,416-KA.
Court of Appeal of Louisiana, Second Circuit.
March 18, 2010.
*988 Louisiana Appellate Project By Carey J. Ellis, III, for Appellant.
Charles Rex Scott, II, District Attorney, Jason Trevor Brown, Suzanne Morelock Owen, Catherine Estopinal, Assistant District Attorneys, for Appellee.
Before STEWART, CARAWAY and DREW, JJ.
PER CURIAM.
This appeal arises from the First Judicial District Court, Parish of Caddo. We direct this motion to the attention of the Honorable John Joyce, judge pro tempore presiding, and the Honorable Craig Marcotte.
The defendant has filed a pro se "Motion and Order; Motion to Stay Direct Appeal and Supplement."
An error patent review by this court reveals that the trial court has failed to rule on the defendant's pro se motions for new trial. This matter is therefore assigned for summary disposition, without oral argument, under the authority of U.R.C.A. Rule 2-11.3.
The record reflects that, following the trial court's verdict on November 19, 2008, the defendant filed timely pro se motions for new trial on January 8, 2009, and February 5, 2009. Neither the minutes, nor transcript of the habitual offender proceedings, indicate that the district judge thereafter ruled on the pro se motions.
The parties have now responded to a rule to show cause issued by this court on February 17, 2010, and have conceded that the defendant's sentence should be vacated and remanded to the district court for resolution of the pending motions for new trial.
The sentence imposed is hereby set aside and vacated, and the matter is remanded to the trial court for further proceedings. The appellant's right to appeal any adverse rulings or any sentence subsequently imposed is hereby reserved. State v. Jackson, 614 So.2d 783 (La.App. 2d Cir. 1993). The defendant's pro se "Motion and Order; Motion to Stay Direct Appeal and Supplement" is thus premature and is dismissed, without prejudice.